DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claims filed November 2, 2021 have been entered. Claims 1-20 are pending in the application. None of the claims have been amended. 
The Remarks filed on November 2, 2021 have been fully considered. The applicant argues on pages 5-8 under the heading “Rejections under 35 U.S.C. §112” that the 35 USC 112(a) written description rejection made in the Non-Final Rejection mailed August 6, 2021 should be withdrawn. To support this argument the applicant clarifies the difference between a “safety-time-horizon” (STH) and a time-to-collision (TTC). Upon further consideration, the examiner believes that the STH does have written description. However, the examiner also respectfully believes that the arguments made by the applicant in the Remarks may have actually confused the issue and in fact wrongly state what an STH is. The applicant states on page 6: “So, STH is a point in time before a runtime exception (the predicted time of a collision, for example) after which a vehicle will not be capable of performing a precautionary maneuver that will result in avoiding the runtime exception.” This seems to imply that a runtime exception can be a collision. But the specification does not support this argument. Rather the specification teaches, in paragraphs 0003 and 0017-0018 for example, that a runtime exception is a communication delay from a sensor, a lack of communication from sensors, a faulty power cord, or processing delays. Paragraph 0063 uses the term “runtime error”. Furthermore, the terms runtime exception and runtime error in the art 
The applicant immediately goes on to write in the Remarks that “In other words, it [the STH] is the latest calculated time at which a vehicle may remain on its previously computed trajectory and still; [sic] be capable of avoiding the runtime exception by executing a precautionary maneuver.” This sentence too seems to imply that the runtime exception is a collision for which the vehicle may execute a precautionary maneuver to “avoid.” Fig. 9 of the disclosure separates the potential collisions from the runtime exception. The method determines the potential collision that is earliest in time (step 950) then, when and if a runtime exception occurs, waits no longer than the STH for the runtime exception to resolve before performing precautionary maneuvers to avoid the nearest potential collision. 
What the examiner believes the STH is, and what has support in the original disclosure, and how the STH will be interpreted for examination purposes, is based on Fig. 7 and paragraphs 0059-0061. Paragraphs 0059-0061 teaches an example in which a host vehicle needs “at least 4 seconds to come to a full stop” to avoid a collision. Yet, given the host vehicle’s current speed, distance from the obstacle, and deceleration ability, the host vehicle does not need to start that braking for another 3 seconds. The vehicle can wait 3 seconds and still stop in time to avoid the collision. The STH is therefore 3 seconds. Paragraph 0061 teaches that “if the runtime exception resolves 
In summary, in the examiner’s view, some of the applicant’s arguments do not accord with the specification. However, the examiner still finds that the term safety-time-horizon, or STH, does have written description and is different from the TTC. Therefore the examiner withdraws the written description rejection made in the Non-Final Rejection. 
The applicant argues on pages 8-10 under the heading “Rejections under 35 U.S.C. §103” that the cited prior art of Kusano (U.S. Pat. No. 10,611,371 B2) only teaches a TTC and not a STH, and for that reason the claims should be allowed. Since the examiner now agrees that there is a difference between a TTC and a STH, and the examiner also agrees that Kusano does not teach an STH and does not teach a runtime error resolving within the STH, the examiner withdraws the use of Kusano. This is explained more in the Allowable Subject Matter section below.  

Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites: 
A method of exception handling for a vehicle, the method comprising: 
receiving, by one or more processors, a current trajectory of the vehicle; 
receiving, by the one or more processors, sensor data generated by a perception system of the vehicle having a sensor, 
wherein the sensor data corresponds to one or more objects an area surrounding a vehicle; 
determining, by the one or more processors, based on the received sensor data, projected trajectories of the one or more objects; 
determining, by the one or more processors, potential collisions with the one or more objects based on the projected trajectories and the current trajectory; 
identifying, by the one or more processors, one of the potential collisions that is earliest in time; determining, by the one or more processors, based on the one of the potential collisions, a safety-time-horizon (STH); and 
when a runtime exception occurs, waiting, by the one or more processors, no longer than the STH for the runtime exception to resolve before performing a precautionary maneuver to avoid a collision.  

The prior art of record rarely but occasionally teaches a “safety-time-horizon” (STH).

Other art teaches sensor errors or runtime exceptions. Kusano et al. (U.S. Pat. No. 10,611,371 B2) teaches in col. 13, lines 54-60 a system and method that predicts a collision. See col. 13, lines 17-19, for the system and method that “generates a path that is adjusted to avoid a collision”. Col. 3, line 65 through col. 4, 5 teaches that when the system encounters a sensor failure it “is still traveling on the roadway and thus still must navigate.” How? “the autonomous vehicle, upon detection of a sensor failure, may need to execute an emergency pullover maneuver for which knowledge of the nearby vehicles is not directly available but would be useful.” Yet even if this sensor failure is interpreted as a runtime exception, which would accord with the specification of the present application, Kusano does not go on to teach an STH. Nor does Kusano link the runtime exception to the STH. Kusano teaches in col. 12, lines 57-62 that “if the sensors 120 become compromised from, for example, sensor failures or another reason and additional data is not available, the system 170 can nevertheless provide the prediction indicators reliably out to at least the prediction horizon (e.g., 1-3 seconds).” Yet this “prediction horizon” is not a STH. It is simply the time period into the future during which 
Could art that teaches a STH be obviously combined with art that teaches runtime exceptions? The examiner does not believe that this combination would be obvious. The prior art does not suggest a motivation for doing so. Magdici for example teaches a time horizon with no mention of error processing. Kusano teaches error processing but not the resolution of that error within a period of time, and not a safety-time-horizon. Therefore, the examiner believes that the concept of claim 1 is novel. 
	Other close prior art includes: 
 	Emura et al. (US2018/0093676 A1) teaches in Figs. 4 and 5A and 5B and elsewhere a system in which an occupant is given time to select a driving operation, and if the occupant does not do so within an amount of time the system will be forced to select an action to avoid a collision. Yet Emura does not mention sensor errors or runtime exceptions or the time it takes for these to resolve.
Kislovskiy et al. (US 2018/0339712 A1) teaches in Fig. 10A and paragraph 0086 determining whether there is degradation in the autonomous vehicle, including due to faulty sensors. Based on this, the system determines a risk level. If the vehicle becomes too degraded, it can be decommissioned, according to paragraph 0145 and 0146.
Zhu et al. (U.S. Pat. No. 9,221,396) teaches in col. 19, lines 48-62, that if a sensor fails, a countdown. Yet this countdown is not related to an STH. 
Shalev-Shwartz et al. (US2019/0291726 A1) teaches a system that determines a “next-state distance” between two vehicles that would result if a planned vehicle action 
The other independent claim, claim 11, is the system version of the method claim of claim 1, and allowable for at least the same reasons as claim 1. Because the prior art alone or in combination does not teach claims 1 and 11, their dependent claims are also allowed for at least the reasons of claims 1 and 11.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665